Title: Thomas Jefferson to Peter Cardelli, 7 November 1819
From: Jefferson, Thomas
To: Cardelli, Peter


					
						Dear Sir
						
							Monticello
							Nov. 7. 19
						
					
					Your letter of Oct: 24. was not recieved until the 4th instant. I think you left us in June, and within 2. or 3. days after I lodged your box in Milton under a strict charge to send it to Capt Peyton in Richmond by the first boat; for as this  neighborhood depends for it’s carriage to Richmond on the navigation of the river there is not a single waggon here which works in that line; and those from above which pass us, bringing heavy loads have uniformly refused to take your box. we were obliged therefore to depend on the river and since you left us there has fallen but one rain to affect that. there has never been water enough in the river since June to float an empty  boat until the 23d of Oct. when a sufficient one fell, and your box was sent off by the first boat the next day, and is now I trust with Capt Peyton, or on the way from Richmond to Washington, as I am sure he would send it by the first vessel. the river is now so low again that the boats which went down on the 24th of Oct. cannot now get back empty. so long a suspension of our navigation has never before been known, and the drought occasioning it has reduced our corn crop to one third of the usual. it is the elements therefore which have so long delayed your box & not any want of attention or effort on our part.   I have recieved a specimen of marble from Augusta (60 miles above this) equal in whiteness & grain to the finest statuary marble of Carrara, and it is very extensive & abundant. I got a friend to go and examine it; his report is that it is 18. miles from Staunton, covered by about 2. feet of earth, can be had in large blocks & is of the purest white. I have no doubt it is the finest marble which has ever been found in America. I salute you with esteem & respect.
					
						
							Th: Jefferson
						
					
				